DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 6-8, 11-15, 17-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Ivett US 9371945 in view of Gretz US 10263361.  Regarding claim 1, Ivett discloses a connector assembly, the connector assembly comprising:
	a fitting (102) comprising at least one opening to hold one end of at least one length of corrugated stainless steel tubing (101); 
a sealing mechanism (105 and associated structures), whereby a fluid seal is achieved between the corrugated stainless steel tubing and the fitting; 
a nut (103) configured on an outer side of the at least one opening of the fitting and extends axially away from the beyond the fitting.
Ivett does not disclose that the nut has holes and an earth-bonding (also referred to as grounding) clamp.
Gretz discloses a connector assembly including fitting 22 (analogous to Ivett fitting 102), nut 30 (analogous to Ivett nut 103), where the Gretz nut has a hole 60 positioned at a position which is spaced from an axial extent 26 of the fitting, and 
an earth-bonding clamp 31 having and earth-bonding-earthing-cable receiving hole 77 therethrough to electrically couple with an earth-bonding earthing cable to facilitate earth-bonding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a threaded bore on the Ivett nut as taught at Gretz bore 60 and provide a grounding clamp on the Ivett nut as taught in Gretz, grounding clamp 31.
The reason for doing so would have been to provide grounding of the corrugated tubing to other grounded structures or to provide grounding from other structures to the corrugated tubing as was known in the art.  For example, Gretz discloses that it is desirable to ground the structures (EMT in Gretz) attached to the fitting to the fitting.  
Per claim 6, the position on the nut (as taught in Gretz) is the radially outer side of the nut.
Per claim 7, Gretz discloses a tightening screw 76 to facilitate tightening of the earthing cable in the earth-bonding-earthing-cable receiving hole, the earth-bonding clamp having a tightening screw receiving hole to receive the tightening screw therethrough.
Per claim 8, the Ivett sealing mechanism includes a sealing member 105 configured between the outer side (left side in figure 1) of the at least one opening of the Ivett fitting and the Ivett nut (103).
Per claim 11, the Gretz earth-bonding clamp has a male coupling member 34 to connect to said one of said one or more holes 60 of the nut.
Per claim 12, the Gretz male coupling member 34 has a male or female thread to engage with a female or male thread on said Gretz hole 60.
Per claim 13, the Gretz earth- bonding-earthing-cable receiving hole 77 is provided through two opposing surfaces of the Gretz earth-bonding clamp.
Per claim 14, as taught in Gretz an axial extent of the present earth-bonding-earthing-cable receiving hole is parallel or substantially parallel to the axial extend of the fitting (see e.g., Gretz figures 2 and 3).
Per claim 15, as taught in Gretz, the tightening-screw 76 receiving hole and the earth-bonding-earthing-cable receiving hole 77 are perpendicular or substantially perpendicular from each other and are connected to each other.
Per claim 17, Gretz discloses earth-bonding earthing cable (col 3, line 10).
Per claim 18, Ivett discloses stainless steel tubing 101 (col. 6, line 3).
 Per claim 19, Ivett discloses stainless steel tubing 101 (col. 6, line 3).
Regarding claim 20, Ivett discloses a connector assembly comprising: 
a fitting 102 comprising at least one opening to hold one end of at least one length of corrugated stainless steel tubing 101; 
a sealing mechanism (105 and associated structures), whereby a fluid seal is achieved between the corrugated stainless steel tubing and the fitting; 
a nut 103 configured on an outer side of the at least one opening of the fitting;

Ivett does not disclose that the nut has holes and an earth-bonding (also referred to as grounding) clamp.
Gretz discloses a connector assembly including fitting 22 (analogous to Ivett fitting 102), nut 30 (analogous to Ivett nut 103), where the Gretz nut has a hole 60 positioned at a position which is spaced from an axial extent 26 of the fitting, and 
an earth-bonding clamp 31 having and earth-bonding-earthing-cable receiving hole 77 therethrough to electrically couple with an earth-bonding earthing cable to facilitate earth-bonding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a threaded bore on the Ivett nut as taught at Gretz bore 60 and provide a grounding clamp on the Ivett nut as taught in Gretz, grounding clamp 31.
The reason for doing so would have been to provide grounding of the corrugated tubing to other grounded structures or to provide grounding from other structures to the corrugated tubing as was known in the art.  For example, Gretz discloses that it is desirable to ground the structures (EMT in Gretz) attached to the fitting to the fitting.  

Regarding claim 21, Ivett discloses a method including:
providing a stainless steel tubing 101, 
using a connector assembly, where the connector assembly comprises a fitting 102 having an opening, a sealing mechanism (105 and associated structures), a nut 103 configured on an outer side of the opening of the fitting, 
connecting the fitting to one end of the length of the corrugated stainless steel tubing via the opening of the fitting;
rotating the nut on the fitting to actuate the sealing mechanism to achieve a fluid seal between the length of the corrugated stainless steel tubing and the fitting.
Ivett does not disclose that the nut has holes and an earth-bonding (also referred to as grounding) clamp.
Gretz discloses a connector assembly including fitting 22 (analogous to Ivett fitting 102), nut 30 (analogous to Ivett nut 103), where the Gretz nut has a hole 60 positioned at a position which is spaced from an axial extent 26 of the fitting, and 
an earth-bonding clamp 31 having and earth-bonding-earthing-cable receiving hole 77 therethrough to electrically couple with an earth-bonding earthing cable to facilitate earth-bonding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a threaded bore on the Ivett nut as taught at Gretz bore 60 and provide a grounding clamp on the Ivett nut as taught in Gretz, grounding clamp 31, and grounding cable as taught in Gretz.
The reason for doing so would have been to provide grounding of the corrugated tubing to other grounded structures or to provide grounding from other structures to the corrugated tubing as was known in the art.  For example, Gretz discloses that it is desirable to ground the structures (EMT in Gretz) attached to the fitting to the fitting.  It would have been obvious to couple the earth-bonding earthing cable with the earth- bonding-earthing-cable receiving hole of the earth-bonding clamp as taught in Gretz.
Per claim 22, Gretz discloses inserting a tightening screw 34 into a tightening-screw receiving hole of the earth- bonding clamp to tighten the earth-bonding earthing cable in the earth-bonding- earthing-cable receiving hole.
Per claim 24, the Ivett nut extends axially away from the beyond the fitting.  As modified per claim 21, The hole of the nut as taught in Gretz, would be spaced from an axial extent of the fitting.

Claims 9, 10, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ivett and Gretz in view of Gomi US 4801158.  Ivett discloses an inner side of the collet comprising a radially inward protruding structure configured to engage with a corrugated structure of the corrugated stainless steel tubing.  See Ivett figure 1.  
Ivett does not state whether the collet is a split collet.  Gomi discloses an assembly including fitting 11, nut 12, and collet 13, where the collet is a split collet (see figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the Ivett collet 104 be a split collet as taught at Gomi collet 13.  The reason for doing so would have been to simplify attachment of the collet to the corrugated tubing (Ivett at 101, Gomi at 19).
Regarding claim 10, Ivett discloses that rotation of the nut along the outer side of the at least one opening of the fitting enables compression of at least one corrugation (see figures 3a, 3b) of the corrugated stainless steel tubing between the collet and the fitting, thereby sealing the corrugated stainless steel tubing to the connector assembly.
Per claim 16, the Ivett collet has a uniform or substantially uniform outer surface diameter along its axial extent to provide (i.e., capable of providing) an interference fit with an inner side of said at least one opening of the fitting. 
Regarding claim 23, Ivett discloses an inner side of the collet comprising a radially inward protruding structure configured to engage with a corrugated structure of the corrugated stainless steel tubing.  See Ivett figure 1.  
Ivett does not state whether the collet is a split collet.  Gomi discloses an assembly including fitting 11, nut 12, and collet 13, where the collet is a split collet (see figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the Ivett collet 104 be a split collet as taught at Gomi collet 13.  The reason for doing so would have been to simplify attachment of the collet to the corrugated tubing (Ivett at 101, Gomi at 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2832